     Case 2:19-cv-04077-AS Document 96 Filed 08/02/21 Page 1 of 9 Page ID #:432



 1
 2
                                                                                  JS-6
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   GARY SCHERER,                   )       NO. CV 19-4077 AS
                                     )
12                  Plaintiff,       )
                                     )
13             v.                    )       ORDER DISMISSING FEDERAL CLAIM AS
                                     )       MOOT AND DECLINING SUPPLEMENTAL
14   SIMCO FINANCIAL SERVICES, INC., )       JURISDICTION OVER STATE LAW CLAIM
     et al.,                         )
15                                   )
                    Defendants.      )
16                                   )
17                                          I.
18                                    INTRODUCTION
19
20        On May 10, 2019, Gary Scherer (“Plaintiff”) filed a Complaint for
21   Damages and Injunctive Relief (“Complaint”) against Simco Financial
22   Services, Inc. (“Simco”), Serafin Alcantar (“Alcantar”) and Does 1-10
23   (collectively    “Defendants”).      (Dkt.    No.   1).    In   his   Complaint,
24   Plaintiff alleges that, at all relevant times, Simco owned real
25   property located at 18541 Sherman Way in Reseda, California (“the
26   Property”) and that Alcantar owned Super Close Out Discount Store (“the
27   Store”), a retail establishment located on the Property and open to the
28   public.    (Complaint, ¶¶ 2-5, 11).         Plaintiff asserts that in April
     Case 2:19-cv-04077-AS Document 96 Filed 08/02/21 Page 2 of 9 Page ID #:433



 1   2019, he went to the Store “to avail himself of [the Store’s] goods or
 2   services and to assess the business for compliance with the disability
 3   access laws.”     (Id., ¶ 10).     However, Plaintiff claims that when he
 4   attempted to visit the Store, he discovered the Store “did not provide
 5   accessible paths of travel inside the Store,” an accessible sales
 6   counter, or accessible parking spaces in conformance with the Americans
 7   With Disabilities Act (“ADA”).          (Id., ¶¶ 12-14, 16-17, 19-20 & fns.
 8   1-2).    Based on these barriers to accessibility, Plaintiff raises
 9   claims under Title III of the ADA and California’s Unruh Civil Rights
10   Act (“Unruh Act”).      (Complaint, ¶¶ 28-42).        Plaintiff seeks damages
11   under the Unruh Act, injunctive relief compelling Defendants to comply
12   with the ADA and Unruh Act, and reasonable attorney’s fees, litigation
13   expenses and costs of suit.       (Complaint at 7-8).
14
15        On June 10, 2021, Plaintiff filed a Motion for Summary Judgment
16   (“Motion”),   which,    among   other    things,   noted   that   “[d]uring   the
17   pendency of the federal case, the Store has closed and ceased to
18   operate.” (Plaintiff’s Memorandum of Points and Authorities in Support
19   of Summary Judgment at 1).      On June 17, 2021, Defendant Simco filed an
20   Opposition that, among other things, agreed that the Store was closed
21   and out of business.1    (See Declaration of Joseph Shayfar in Opposition
22   to Summary Judgment, ¶ 9 (The Store “no longer exists.             Some time in
23   the beginning of 2020, the tenant who owned the Store moved out.”)).
24
25        Based on the parties’ statements, on July 9, 2021, the Court
26   issued an Order to Show Cause (“OSC”) requiring Plaintiff to show cause
27
          1
            On April 7, 2020, Alcantar filed a change of address indicating
28   he had moved to Texas. (Dkt. No. 56).

                                              2
     Case 2:19-cv-04077-AS Document 96 Filed 08/02/21 Page 3 of 9 Page ID #:434



 1   “why his ADA claim should not be dismissed as moot” and also to
 2   “address whether, in the event the ADA claim is moot, the Court should
 3   retain supplemental jurisdiction over Plaintiff’s Unruh Act claim.”
 4   (Dkt. No. 85).          The OSC also afforded Defendants an opportunity to
 5   address these issues.          (Id.).
 6
 7           On July 19, 2021, Plaintiff filed a Response to the OSC.               (Dkt.
 8   No. 86).       In his Response, Plaintiff acknowledged that the Store had
 9   closed since his original visit and, therefore, Plaintiff is no longer
10   “seeking injunctive relief[,]” but noted he is still “seeking damages
11   under    the    Unruh   Act”   and   asserted    that   the   Court   should   retain
12   supplemental jurisdiction over his Unruh Act claim.              (Id.).   That same
13   day, Defendant Simco filed a Memorandum of Contentions of Law and Fact
14   arguing, among other things, that Plaintiff’s ADA claim is moot. (Dkt.
15   No. 88).
16
17                                              II.
18                                           DISCUSSION
19
20           “Article III of the Constitution limits federal courts to the
21   adjudication of actual, ongoing controversies between litigants.”
22   Deakins v. Monaghan, 484 U.S. 193, 199 (1988); Preiser v. Newkirk, 422
23   U.S. 395, 401 (1975).          “[F]ederal courts may not ‘give opinions upon
24   moot questions or abstract propositions.’” Calderon v. Moore, 518 U.S.
25   149, 150 (1996) (per curiam) (citation omitted).                 “This means that,
26   throughout the litigation, [Plaintiff] ‘must have suffered, or be
27   threatened with, an actual injury traceable to the defendant and likely
28   to be redressed by a favorable judicial decision.’”              Spencer v. Kemna,

                                                 3
     Case 2:19-cv-04077-AS Document 96 Filed 08/02/21 Page 4 of 9 Page ID #:435



 1   523 U.S. 1, 7 (1998) (quoting Lewis v. Continental Bank Corp., 494 U.S.
 2   472, 477 (1990)).        Mootness is a threshold jurisdictional issue.
 3   Alliance for the Wild Rockies v. Savage, 897 F.3d 1025, 1031 (9th Cir.
 4   2018); United States v. Strong, 489 F.3d 1055, 1059 (9th Cir. 2007);
 5   see also Shell Offshore Inc. v. Greenpeace, Inc., 815 F.3d 623, 628
 6   (9th Cir. 2016) (“We first address, as we must, the question of
 7   mootness   before   we   can   consider    the   substance   of   the   parties’
 8   contentions.”); Rivera v. Crema Coffee Co. LLC, 438 F. Supp. 3d 1068,
 9   1073 (N.D. Cal. 2020) (“Before the Court may consider the substance of
10   Mr. Rivera’s ADA claim, it must first resolve the threshold issue of
11   mootness and whether this Court possesses subject matter jurisdiction
12   over the action.”).      “‘The basic question in determining mootness is
13   whether there is a present controversy as to which effective relief can
14   be granted.’”    Bayer v. Neiman Marcus Group, Inc., 861 F.3d 853, 862
15   (9th Cir. 2017) (citation omitted).
16
17        “Damages are not recoverable under Title III of the ADA – only
18   injunctive relief is available for violations of Title III.” Wander v.
19   Kaus, 304 F.3d 856, 858 (9th Cir. 2002); see also Antoninetti v.
20   Chipotle Mexican Grill, Inc., 643 F.3d 1165, 1174 (9th Cir. 2010)
21   (“Injunctive relief is the sole remedy available to private parties
22   under the [ADA]; it does not authorize a claim for money damages.”).
23   And a “‘request for injunctive relief remains live only so long as
24   there is some present harm left to enjoin.’”          Bayer, 861 F.3d at 864
25   (citation omitted). Here, however, it is undisputed that the Store has
26   permanently closed, which renders Plaintiff’s ADA claim moot.                See
27   Kohler v. Southland Foods, Inc., 459 F. App’x 617, 618 (9th Cir. 2011)
28   (“Kohler’s claims for prospective injunctive relief became moot once

                                            4
     Case 2:19-cv-04077-AS Document 96 Filed 08/02/21 Page 5 of 9 Page ID #:436



 1   the restaurant ceased operation.”); Rivera, 438 F. Supp. 3d at 1073
 2   (“Because the only remedy available to Mr. Rivera under Title III is
 3   injunctive relief, the permanent closure of the Coffeehouse renders
 4   that prospective relief moot.”); Johnson v. Cala Stevens Creek/Monroe,
 5   LLC, 401 F. Supp. 3d 904, 910 (N.D. Cal. 2019) (“Here, the Spa at the
 6   center of Plaintiff’s [ADA Title III] suit closed in March 2018. . . .
 7   [T]his fact renders the request for an injunction moot. . . .”);
 8   Fernandez v. Wind Chime Props., L.P., 2020 WL 5802416, *4 (C.D. Cal.
 9   2020) (“Defendants’ uncontroverted contention that the Market has
10   permanently closed renders Plaintiff’s ADA claim moot.”). Accordingly,
11   Plaintiff’s ADA claim must be dismissed as moot.
12
13        Plaintiff does not dispute that his ADA claim is moot, but
14   contends the Court should retain supplemental jurisdiction over his
15   Unruh Act claim.     (Response at 1-11).     However, a district court “may
16   decline to exercise supplemental jurisdiction” over a state law claim
17   if, as here, “the district court has dismissed all claims over which it
18   has original jurisdiction[.]”        28 U.S.C. § 1367(c)(3); Velazquez v.
19   City of Long Beach, 793 F.3d 1010, 1029 (9th Cir. 2015).              “[I]n the
20   usual case in which all federal-law claims are eliminated before trial,
21   the balance of factors to be considered under the pendent jurisdiction
22   doctrine — judicial economy, convenience, fairness, and comity — will
23   point toward declining to exercise jurisdiction over the remaining
24   state-law claims.”     Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350
25   n.7 (1988); Sanford v. MemberWorks, Inc., 625 F.3d 550, 561 (9th Cir.
26   2010).   Such is the case here.        Accordingly, the Court declines to
27
28

                                            5
     Case 2:19-cv-04077-AS Document 96 Filed 08/02/21 Page 6 of 9 Page ID #:437



 1   exercise supplemental jurisdiction over Plaintiff’s Unruh Act claim.2
 2   See Lima v. United States Dep’t of Educ., 947 F.3d 1122, 1128 (9th Cir.
 3   2020) (“Because no federal claims remain, the district court did not
 4   abuse its discretion by declining to exercise supplemental jurisdiction
 5   over Plaintiff’s state-law claim.”); Oliver v. Ralphs Grocery Co., 654
 6   F.3d 903, 911 (9th Cir. 2011) (“Because the balance of the factors of
 7   ‘judicial economy, convenience, fairness, and comity’ did not ‘tip in
 8   favor of retaining the state-law claims’ after the dismissal of the ADA
 9   claim, the district court did not abuse its discretion in dismissing
10   Oliver’s state law claims without prejudice.” (citation omitted));
11   Vogel v. Winchell’s Donut Houses Operating Co., LP, 252 F. Supp. 3d
12   977, 985-88 (C.D. Cal. 2017) (declining to exercise supplemental
13   jurisdiction over Unruh Act claim after dismissing ADA claim as moot);
14
15        2
             Plaintiff argues in his Response that this Court should retain
     supplemental jurisdiction over this action, but his contentions are
16   unpersuasive, often irrelevant, and suggest the Response has been
17   repurposed without proper attention being paid to the relevance of the
     arguments advanced therein.      (See, e.g., Response at 2-5, 8-9
18   (discussing irrelevant arguments); Response at 10 & n.25 (discussing
     purported attached exhibits when the Response has no attachments)).
19   Indeed, the entirety of the Response appears directed at a situation in
     which this Court declines jurisdiction over Plaintiff’s state law
20   claims while retaining jurisdiction over the ADA claim. (See, e.g.,
21   Response at 6 (complaining that “[w]ere the Court to deny federal
     jurisdiction to Plaintiff’s state claims, Plaintiff would have to
22   litigate these claims in parallel in state court, or abandon the right
     to file well-pleaded and meritorious claims in federal court
23   entirely”); Response at 7, 10 & ns. 21, 25 (citing cases in which
     courts have declined supplemental jurisdiction over Unruh Act claims
24   filed by high-frequency litigators such as Plaintiff while ADA claims
25   remained pending). But that is most certainly not the case here. To
     the contrary, this Court retained supplemental jurisdiction over
26   Plaintiff’s Unruh Act while Plaintiff had an ADA claim pending in the
     Court and only now declines to exercise supplemental jurisdiction
27   because the ADA claim has been dismissed as moot and the balance of
     factors do not favor retention of supplemental jurisdiction over
28   Plaintiff’s state law claim.

                                            6
     Case 2:19-cv-04077-AS Document 96 Filed 08/02/21 Page 7 of 9 Page ID #:438



 1   Pappion v. R-Ranch Prop. Owners Ass’n, 110 F. Supp. 3d 1017, 1026 (E.D.
 2   Cal.   2015)    (declining       to   retain       supplemental       jurisdiction     over
 3   plaintiff’s    Unruh      Act    claim   after      granting       summary    judgment     to
 4   defendant on plaintiff’s ADA claim).                    Therefore, the Court dismisses
 5   Plaintiff’s Unruh Act claim without prejudice.                    See Watison v. Carter,
 6   668 F.3d 1108, 1117 (9th Cir. 2012) (when court declines to exercise
 7   supplemental jurisdiction over state law claims pursuant to 28 U.S.C.
 8   § 1367(c)(3), dismissal of the state law claims is without prejudice).
 9
10          Plaintiff     requests     that   if       the    Court    declines    to   exercise
11   supplemental jurisdiction over his Unruh Act claim, the Court stay this
12   Order pending the Ninth Circuit’s decision in Arroyo v. Rojas, 19-55974
13   or, alternatively, grant Plaintiff leave to seek an interlocutory
14   appeal.     (Response at 11-14).
15
16          “A   stay   is    an     ‘intrusion     into       the    ordinary    processes     of
17   administration and judicial review,’ and accordingly ‘is not a matter
18   of right, even if irreparable injury might otherwise result. . . .’”
19   Nken v. Holder, 556 U.S. 418, 427 (2009) (citations and internal
20   quotation    marks      omitted);     Indiana      State     Police   Pension      Trust   v.
21   Chrysler LLC, 556 U.S. 960, 961 (2009) (per curiam).                        “It is instead
22   ‘an exercise of judicial discretion,’ and ‘[t]he propriety of its issue
23   is dependent upon the circumstances of the particular case.’”                         Nken,
24   556 U.S. at 433 (citations omitted).                     “A party seeking a stay must
25   establish that he is likely to succeed on the merits, that he is likely
26   to suffer irreparable harm in the absence of relief, that the balance
27   of equities tip in his favor, and that a stay is in the public
28   interest.”     Humane Soc. of the United States v. Gutierrez, 558 F.3d

                                                   7
     Case 2:19-cv-04077-AS Document 96 Filed 08/02/21 Page 8 of 9 Page ID #:439



 1   896, 896 (9th Cir. 2009); see also Nken, 556 U.S. at 433-34 (“The party
 2   requesting a stay bears the burden of showing that the circumstances
 3   justify an exercise of that discretion.”).
 4
 5           Plaintiff has not met this burden.              Indeed, Plaintiff has not
 6   established even one of the relevant stay factors, let alone all of
 7   them.3      Accordingly, Plaintiff’s request for a stay is denied.            Indiana
 8   State Police Pension Trust v. Chrysler LLC, 556 U.S. at 961; Humane
 9   Soc. of the United States, 558 F.3d at 897.             Plaintiff’s request for an
10   interlocutory appeal is also denied.            See Wilkins v. Stanislaus Cnty.,
11   2018 WL 433203, *4 (E.D. Cal. 2018) (“Following dismissal of this
12   action, Plaintiff may seek a direct appeal, if he so chooses, and an
13   interlocutory appeal will [not] be necessary.”), affirmed by, 768 F.
14   App’x 739 (9th Cir.), cert. denied, 140 S. Ct. 670 (2019); Mitchell v.
15   WinCo       Foods,   LLC,   2019   WL   3948100,   *2   (D.   Idaho   2019)   (“[T]he
16
17           3
              Once again, Plaintiff raises what appear to be “canned”
18   arguments without considering their applicability to the circumstances
     of this case. See, e.g., Garcia v. KFT Enters. No. 2, L.P., 2020 WL
19   6694332, *5 (C.D. Cal. 2020) (rejecting request to stay the matter
     pending resolution of the appeal in Arroyo v. Rosas or certify an
20   interlocutory appeal after declining to exercise supplemental
21   jurisdiction over the plaintiff’s Unruh Act claim while retaining
     jurisdiction over the plaintiff’s ADA claim); Langer v. Cavi Invs.,
22   LLC, 2020 WL 6489327, *4 (C.D. Cal. 2020) (same); Vogel v. Chun Nuen
     Kwan, 2020 WL 5219557, *4 (C.D. Cal. 2020) (same); Whitaker v.
23   Menchie’s Group, Inc., 2020 WL 4820759, *4 (C.D. Cal. 2020) (same);
     Kong v. Anderson, 2020 WL 6049936, *4 (C.D. Cal. 2020) (same); Arroyo
24   v. Winco Foods, LLC, 2020 WL 6083443, *4 (C.D. Cal. 2020) (same);
25   Scherer v. Woodland Owner, LLC, 2019 WL 7945589, *4 (C.D. Cal. 2019)
     (same).    In so concluding, the Court notes that Plaintiff is
26   represented by the same law firm that raised these arguments in the
     above-cited cases (and too many others to list in this footnote). In
27   any event, Plaintiff’s “canned” filing is particularly unpersuasive
     since it does not attempt to thoughtfully address the circumstances of
28   this action.

                                                 8
     Case 2:19-cv-04077-AS Document 96 Filed 08/02/21 Page 9 of 9 Page ID #:440



 1   litigation is over.       There is nothing to be gained by allowing this
 2   case to linger on the docket while plaintiff pursues her appeal.               The
 3   Court will therefore . . . deny plaintiff’s motion to certify an
 4   interlocutory appeal.”), affirmed on other grounds, 828 F. App’x 467
 5   (9th Cir. 2020).
 6
 7                                         III.
 8                                        ORDER
 9
10        For the foregoing reasons, Plaintiff’s ADA claim is dismissed as
11   moot, his Unruh Act is dismissed without prejudice under 28 U.S.C. §
12   1367(c)(3),   and   his   requests   for    a   stay   of   this   action   pending
13   resolution of Arroyo v. Rosas or for certification of this matter for
14   immediate appeal are denied.
15
16   DATED: August 2, 2021
17                                                           /s/
                                                         ALKA SAGAR
18                                              UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28

                                            9
